DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
	Claims 1-30 were originally filed March 10, 2020.
	Originally filed claims 1-30 were resubmitted on May 26, 2020; July 28, 2020; and February 1, 2021.
	Please note: applicants should provide status identifiers for the claims in subsequent submissions. Please refer to MPEP § 714 regarding amendments in general and claim amendments in particular.
	The amendment received June 15, 2022 amended claim 8.
	Claims 1-30 are currently pending.
	Claims 1, 6-9, 20-22, and 30 are currently under consideration.
Election/Restrictions
Applicants elected, with traverse, full-length human elastin in a quantity of about 75 mg/ml, gelatin, human type I collagen in a quantity of 25 mg/ml, and lidocaine as the species in the reply filed on October 18, 2021. The traversal is on the ground(s) that MPEP § 806.03 states that a single disclosed embodiment of an invention should not be restricted, the generic claims are allowable, and MPEP § 809 regarding linking claims. This is not found persuasive because the generic claims are not allowable (see rejections below). It is respectfully noted that MPEP § 806.03 refers to Group restrictions and not a species requirement. It is respectfully noted that MPEP § 809 refers to Group restrictions with one or more linking claims while the present is a species requirement. Applicants may wish to review MPEP § 803.02, § 806.04, and § 806.04(b) regarding species including Markush claims. The requirement is still deemed proper and is therefore made FINAL. Claims 2-5, 10-19, and 23-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. 
Priority
The present application is a DIV of 15/012,257 filed February 1, 2016 (now U.S. Patent 10,583,218) which is a DIV of 13/127,275 filed September 23, 2011 (now U.S. Patent 9,248,165) which is a 371 (National Stage) of PCT/US2009/063132 filed November 3, 2009 and claims the benefit of 61/111,637 filed November 5, 2008.
Withdrawn Objections
The objection to the abstract because the abstract is 22 lines in length and 244 words is withdrawn in view of the amendment received June 15, 2022.

The objection to the disclosure regarding the first line of the specification should be updated with the U.S. Patent 10,583,218 is withdrawn in view of the amendment received June 15, 2022.
Maintained Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21, 22, and 30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wiercinski et al. U.S. Patent Application Publication 2006/0135921 published June 22, 2006.
For present claims 21, 22, and 30, Wiercinski et al. teach injectable compositions comprising insoluble collagen including human type I collagen at concentrations of 1-10 mg/ml and/or 5-50 mg/ml and carriers including gelatin (please refer to the entire specification particularly paragraphs 6, 8, 11, 12, 27, 28, 36, 37, 46, 47, 57, 58, 65, 66, 92, 93, 95, 124-126, 128, 129, 134, 149, 173, 174, 179, 180, 182, 187, 190, 205, 208-210, 236, 245, 246, 250, 251, 253, 256; claims).
Therefore, the teachings of Wiercinski et al. anticipate the presently claimed injectable compositions.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 102 (b) as being anticipated by Wiercinski et al. for claims 21, 22, and 30 were considered but are not persuasive for the following reasons.
	Applicants contend that the claims as amended are not anticipated by Wiercinski et al. Applicants contend that Wiercinski et al. does not teach elastin. Applicants contend that Wiercinski et al. only teaches dehydrothermal crosslinking.
	Applicants’ arguments are not convincing since the teachings of Wiercinski et al. anticipate the injectable composition of the instant claims. 
It is respectfully noted that claims 21, 22, and 30 were not amended in the amendment received June 15, 2022.
It is respectfully noted that independent claim 21 does not require elastin and dependent claims 22 and 30 do not require elastin.
It is respectfully noted that the present claims are product claims and not process and/or product-by-process claims. Thus, only the composition and/or components (i.e. insoluble collagen suspension and a pharmaceutically acceptable carrier) of the injectable composition are required.

Claims 1 and 6-9 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Niklason et al. U.S. Patent Application Publication 2009/0028817 (effective filing date of July 27, 2007).
For present claims 1 and 6-9, Niklason et al. teach an injectable composition comprising human elastin at concentrations of about 2 to about 60 mg/ml, human collagen at concentrations of about 10-100 mg/ml, carriers including gelatin, and an anesthetic including lidocaine, bupivacaine, benzocaine, ropivacaine, or tetracaine (please refer to the entire specification particularly the abstract; paragraphs 2, 4, 6, 7, 9-12, 22-26, 29-31, 34-49, 54, 57, 67-69, 72, 73, 80-82, 84, 85, 88-90; Example 8; claims).
Therefore, the teachings of Niklason et al. anticipate the presently claimed injectable composition.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 102 (e) as being anticipated by Niklason et al. for claims 1 and 6-9 were considered but are not persuasive for the following reasons.
	Applicants contend that the amended claims are not anticipated by Niklason et al. Applicants contend that Niklason et al. does not teach the MW of elastin or that the MW of elastin taught by Niklason et al. is “far too low” for insoluble, biologically crosslinked elastin. Applicants contend that Niklason et al. does not teach glucose or maltose.
	Applicants’ arguments are not convincing since the teachings of Niklason et al.   anticipate the injectable composition of the instant claims. 
	It is respectfully noted that only dependent claim 8 was amended in the amendment received June 15, 2022. The amendment canceled two members of the Markush group for a rapid-acting local anesthetic. The two canceled members of the Markush group are not part of the rejection of record. Therefore, the amendment does not change the rejection of record.
	It is respectfully noted that the MW of elastin or that the elastin is insoluble and biologically crosslinked are not present in the claims. However, Niklason et al. teach insoluble, crosslinked elastin with a MW greater than 100 kDa (please refer to the entire specification particularly the abstract; paragraphs 6, 9, 11, 12, etc.).
	The carrier taught by Niklason et al. is gelatin (see the above rejection; see present independent claim 1 and dependent claim 7).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-9, 20-22 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Niklason et al. U.S. Patent Application Publication 2009/0028817 (effective filing date of July 27, 2007) and Wiercinski et al. U.S. Patent Application Publication 2006/0135921 published June 22, 2006.
For present claims 1, 6-9, 21, 22, and 30, Niklason et al. teach an injectable composition comprising human elastin at concentrations of about 2 to about 60 mg/ml, human collagen at concentrations of about 10-100 mg/ml, carriers including gelatin, and an anesthetic including lidocaine, bupivacaine, benzocaine, ropivacaine, or tetracaine (please refer to the entire specification particularly the abstract; paragraphs 2, 4, 6, 7, 9-12, 22-26, 29-31, 34-49, 54, 57, 67-69, 72, 73, 80-82, 84, 85, 88-90; Example 8; claims).
While Niklason et al. teach methods of producing collagen that would necessarily include human collagen type I, Niklason et al. does not explicitly state that the compositions comprise human collagen type I.
For present claims 20-22 and 30, Wiercinski et al. teach injectable compositions comprising insoluble collagen including human type I collagen at concentrations of 1-10 mg/ml and/or 5-50 mg/ml and carriers including gelatin (please refer to the entire specification particularly paragraphs 6, 8, 11, 12, 27, 28, 36, 37, 46, 47, 57, 58, 65, 66, 92, 93, 95, 124-126, 128, 129, 134, 149, 173, 174, 179, 180, 182, 187, 190, 205, 208-210, 236, 245, 246, 250, 251, 253, 256; claims).
The claim would have been obvious because the substitution of one known element (i.e. genus of human collagen derived from sources comprising human collagen type I) for another (i.e. explicitly stated species of human collagen type I) would have yielded predictable results (i.e. injectable composition for dermal filler/tissue repair) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Niklason et al. and Wiercinski et al. for claims 1, 6-9, 20-22 and 30 were considered but are not persuasive for the following reasons.
	Applicants contend that the claims as amended are not obvious. Applicants contend that Niklason et al. does not teach the MW of elastin or that the MW of elastin taught by Niklason et al. is “far too low” for insoluble, biologically crosslinked elastin. Applicants contend that Wiercinski et al. does not teach elastin. Applicants contend that one of skill in the art would not combine the prior art of record because the claims do not recite dehydrothermally crosslinked collagen as taught by Niklason et al.
	Applicants’ arguments are not convincing since the teachings of Niklason et al. and Wiercinski et al. render the injectable composition of the instant claims prima facie obvious. 
	It is respectfully noted that only dependent claim 8 was amended in the amendment received June 15, 2022. The amendment canceled two members of the Markush group for a rapid-acting local anesthetic. The two canceled members of the Markush group are not part of the rejection of record. Therefore, the amendment does not change the rejection of record.
	It is respectfully noted that the MW of elastin or that the elastin is insoluble and biologically crosslinked are not present in the claims. However, Niklason et al. teach insoluble, crosslinked elastin with a MW greater than 100 kDa (please refer to the entire specification particularly the abstract; paragraphs 6, 9, 11, 12, etc.).
	It is respectfully noted that in the present rejection of record, Wiercinski et al. is utilized to teach human collagen type I. Niklason et al. teaches elastin.
	It is respectfully noted that the only limitations regarding collagen are “collagen” (see line 8 of independent claim 1), “human Type I collagen” (see lines 1-2 of dependent claim 20), and “insoluble collagen suspension” (see line 3 of independent claim 21). Crosslinking and/or product by process limitations regarding crosslinking are not present in the claims.
In response to applicant's argument that Niklason et al. and Wiercinski et al. are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both of Niklason et al. and Wiercinski et al. are drawn to compositions comprising collagen.

Claims 1, 6-9, 20-22, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naughton U.S. Patent Application Publication 2002/0038152 published March 28, 2002.
For present claims 1, 6-9, and 20, Naughton et al. teach injectable compositions comprising human elastin, human type I collagen in the fibril form (i.e. insoluble), carriers including gelatin, and lidocaine (please refer to the entire specification particularly the abstract; paragraphs 2, 14, 15, 20, 28, 31, 33, 42, 46, 59, 69-74, 76, 85, 86; Table I).
For present claims 21, 22, and 30, Naughton et al. teach injectable compositions comprising human type I collagen in the fibril form (i.e. insoluble) and carriers including gelatin (please refer to the entire specification particularly the abstract; paragraphs 2-4, 7-15, 20, 28, 31, 33, 42, 46, 59, 69-74, 76, 85, 86; Table I).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
	The claims would have been obvious because a particular known technique (e.g. dose response experiments in vitro and in vivo; medical doctor prescribing a certain dosage for treatment, etc.). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Naughton for claims 1, 6-9, 20-22, and 30 were considered but are not persuasive for the following reasons.
	Applicants contend that the amendments negate the rejection. Applicants contend that Naughton does not teach glycosaminoglycans such as hyaluronic acid. Applicants contend that Naughton does not teach the same method of making the collagen and/or elastin.
	Applicants’ arguments are not convincing since the teachings of Naughton render the injectable composition of the instant claims prima facie obvious. 
	It is respectfully noted that only dependent claim 8 was amended in the amendment received June 15, 2022. The amendment canceled two members of the Markush group for a rapid-acting local anesthetic. The two canceled members of the Markush group are not part of the rejection of record. Therefore, the amendment does not change the rejection of record.
	The claims drawn to glycosaminoglycans including hyaluronic acid are currently withdrawn.
	The present claims are drawn to a product and not a method of making the product or product by process claims.
	Applicants’ representative has clearly stated on the record that the concentration is immaterial to patentability. See the paragraph spanning pages 52 and 53 of the response received June 15, 2022. 

Claims 1, 6-9, 20-22, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naughton U.S. Patent Application Publication 2002/0038152 published March 28, 2002; Nettles et al., July 2008, In Situ Crosslinking Elastin-like Polypeptide Gels for Application to Articular Cartilage Repair in a Goat Osteochondral Defect Model, Tissue Engineering, 14: 1133-1140; and Wiercinski et al. U.S. Patent Application Publication 2006/0135921 published June 22, 2006.
For present claims 1, 6-9, and 20, Naughton et al. teach injectable compositions comprising human elastin, human type I collagen in the fibril form (i.e. insoluble), carriers including gelatin, and lidocaine (please refer to the entire specification particularly the abstract; paragraphs 2, 14, 15, 20, 28, 31, 33, 42, 46, 59, 69-74, 76, 85, 86; Table I).
For present claims 21, 22, and 30, Naughton et al. teach injectable compositions comprising human type I collagen in the fibril form (i.e. insoluble) and carriers including gelatin (please refer to the entire specification particularly the abstract; paragraphs 2-4, 7-15, 20, 28, 31, 33, 42, 46, 59, 69-74, 76, 85, 86; Table I).
However, Naughton does not specifically teach the concentration of collagen or elastin in mg/ml.
For present claims 1, 6-9, and 20, Nettles et al. teach injectable compositions comprising elastin-like polypeptides (ELPs) for tissue repair wherein the concentration of ELP is 200 mg/ml (please refer to the entire reference particularly the abstract; “Expression and purification of elastin-like polypeptides”).
For present claims 21, 22, and 30, Wiercinski et al. teach injectable compositions comprising insoluble collagen including human type I collagen at concentrations of 1-10 mg/ml and/or 5-50 mg/ml and carriers including gelatin (please refer to the entire specification particularly paragraphs 6, 8, 11, 12, 27, 28, 36, 37, 46, 47, 57, 58, 65, 66, 92, 93, 95, 124-126, 128, 129, 134, 149, 173, 174, 179, 180, 182, 187, 190, 205, 208-210, 236, 245, 246, 250, 251, 253, 256; claims).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
	The claims would have been obvious because a particular known technique (e.g. dose response experiments in vitro and in vivo; medical doctor prescribing a certain dosage for treatment, etc.). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Naughton; Nettles et al.; and Wiercinski et al. for claims 1, 6-9, 20-22, and 30 were considered but are not persuasive for the following reasons.
	Applicants contend that Naughton does not teach glycosaminoglycans such as hyaluronic acid. Applicants contend that Nettles et al. does not teach full-length elastin 
	Applicants’ arguments are not convincing since the teachings of Naughton; Nettles et al.; and Wiercinski et al. render the injectable composition of the instant claims prima facie obvious. 
	The claims drawn to glycosaminoglycans including hyaluronic acid are currently withdrawn.
	Nettles et al. is utilized to teach the concentration of elastin which may be utilized in compositions.
	Wiercinski et al. is utilized to teach the concentration of collagen which may be utilized in compositions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-9, 20-22, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,248,165 in view of Niklason et al. U.S. Patent Application Publication 2009/0028817 (effective filing date of July 27, 2007). 
For present claims 1, 6, and 20-22, U.S. Patent No. 9,248,165 claims injectable compositions comprising elastin, a pharmaceutically acceptable carrier, and collagen. 
For present claims 1, 6-9, 21, 22, and 30, Niklason et al. teach an injectable composition comprising human elastin at concentrations of about 2 to about 60 mg/ml, human collagen at concentrations of about 10-100 mg/ml, carriers including gelatin, and an anesthetic including lidocaine, bupivacaine, benzocaine, ropivacaine, or tetracaine (please refer to the entire specification particularly the abstract; paragraphs 2, 4, 6, 7, 9-12, 22-26, 29-31, 34-49, 54, 57, 67-69, 72, 73, 80-82, 84, 85, 88-90; Example 8; claims).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
	The claims would have been obvious because a particular known technique (e.g. dose response experiments in vitro and in vivo; medical doctor prescribing a certain dosage for treatment, etc.; utilizing lidocaine in collagen and elastin injectable compositions; utilizing gelatin in collagen and elastin injectable compositions). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 9,248,165 in view of Niklason et al. for claims 1, 6-9, 20-22, and 30 were considered but are not persuasive for the following reasons.
	Applicants contend that U.S. Patent No. 9,248,165 does not claim the concentration of elastin, the present claims do not teach cross-linking, and U.S. Patent No. 9,248,165 does not claim the pharmaceutically acceptable carriers as presently claimed. Applicants contend that Niklason et al. do not teach full-length elastin. Applicants contend that there is no motivation to combine. 
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 9,248,165 in view of Niklason et al. renders obvious the injectable composition of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).
For present claims 1, 6-9, 21, 22, and 30, Niklason et al. teach an injectable composition comprising human elastin at concentrations of about 2 to about 60 mg/ml, human collagen at concentrations of about 10-100 mg/ml, carriers including gelatin, and an anesthetic including lidocaine, bupivacaine, benzocaine, ropivacaine, or tetracaine (please refer to the entire specification particularly the abstract; paragraphs 2, 4, 6, 7, 9-12, 22-26, 29-31, 34-49, 54, 57, 67-69, 72, 73, 80-82, 84, 85, 88-90; Example 8; claims).
Niklason et al. teach insoluble, crosslinked elastin with a MW greater than 100 kDa (please refer to the entire specification particularly the abstract; paragraphs 6, 9, 11, 12, etc.).
There is not a negative proviso in the present claims regarding crosslinking.
	The claims would have been obvious because a particular known technique (e.g. dose response experiments in vitro and in vivo; medical doctor prescribing a certain dosage for treatment, etc.; utilizing lidocaine in collagen and elastin injectable compositions; utilizing gelatin in collagen and elastin injectable compositions). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 21, 22, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 6,372,794 in view of Niklason et al. U.S. Patent Application Publication 2009/0028817 (effective filing date of July 27, 2007). 
U.S. Patent No. 6,372,794 claim compositions comprising Type II collagen.
For present claims 21, 22, and 30, Niklason et al. teach an injectable composition comprising human elastin at concentrations of about 2 to about 60 mg/ml, human collagen at concentrations of about 10-100 mg/ml, carriers including gelatin, and an anesthetic including lidocaine, bupivacaine, benzocaine, ropivacaine, or tetracaine (please refer to the entire specification particularly the abstract; paragraphs 2, 4, 6, 7, 9-12, 22-26, 29-31, 34-49, 54, 57, 67-69, 72, 73, 80-82, 84, 85, 88-90; Example 8; claims).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
	The claims would have been obvious because a particular known technique (e.g. dose response experiments in vitro and in vivo; medical doctor prescribing a certain dosage for treatment, etc.; utilizing gelatin in collagen injectable compositions). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 6,372,794 in view of Niklason et al. for claims 21, 22, and 30 were considered but are not persuasive for the following reasons.
	Applicants contend that U.S. Patent No. 6,372,794 does note claim a sulfated polysaccharide or a pharmaceutically acceptable carrier.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 6,372,794 in view of Niklason et al. renders obvious the injectable composition of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).
	Sulfated polysaccharides are not limitations in present claims 21, 22, and 30.
For present claims 21, 22, and 30, Niklason et al. teach an injectable composition comprising human elastin at concentrations of about 2 to about 60 mg/ml, human collagen at concentrations of about 10-100 mg/ml, carriers including gelatin, and an anesthetic including lidocaine, bupivacaine, benzocaine, ropivacaine, or tetracaine (please refer to the entire specification particularly the abstract; paragraphs 2, 4, 6, 7, 9-12, 22-26, 29-31, 34-49, 54, 57, 67-69, 72, 73, 80-82, 84, 85, 88-90; Example 8; claims).
	The present claims have open comprising language. Therefore, the teaching of elastin does not negate the rejection.
	The claims would have been obvious because a particular known technique (e.g. dose response experiments in vitro and in vivo; medical doctor prescribing a certain dosage for treatment, etc.; utilizing gelatin in collagen injectable compositions). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 21, 22, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 5,800,811 in view of Niklason et al. U.S. Patent Application Publication 2009/0028817 (effective filing date of July 27, 2007). 
U.S. Patent No. 5,800,811 claim compositions comprising collagen.
For present claims 21, 22, and 30, Niklason et al. teach an injectable composition comprising human elastin at concentrations of about 2 to about 60 mg/ml, human collagen at concentrations of about 10-100 mg/ml, carriers including gelatin, and an anesthetic including lidocaine, bupivacaine, benzocaine, ropivacaine, or tetracaine (please refer to the entire specification particularly the abstract; paragraphs 2, 4, 6, 7, 9-12, 22-26, 29-31, 34-49, 54, 57, 67-69, 72, 73, 80-82, 84, 85, 88-90; Example 8; claims).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
	The claims would have been obvious because a particular known technique (e.g. dose response experiments in vitro and in vivo; medical doctor prescribing a certain dosage for treatment, etc.; utilizing gelatin in collagen injectable compositions). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 5,800,811 in view of Niklason et al. for claims 21, 22, and 30 were considered but are not persuasive for the following reasons.
	Applicants contend that the present claims do not teach TGF-, mesenchymal stem cells, or keratinocytes and U.S. Patent No. 5,800,811 does not claim a pharmaceutically acceptable carrier.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 5,800,811 in view of Niklason et al. renders obvious the injectable composition of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).
	The present claims have open comprising language.
For present claims 21, 22, and 30, Niklason et al. teach an injectable composition comprising human elastin at concentrations of about 2 to about 60 mg/ml, human collagen at concentrations of about 10-100 mg/ml, carriers including gelatin, and an anesthetic including lidocaine, bupivacaine, benzocaine, ropivacaine, or tetracaine (please refer to the entire specification particularly the abstract; paragraphs 2, 4, 6, 7, 9-12, 22-26, 29-31, 34-49, 54, 57, 67-69, 72, 73, 80-82, 84, 85, 88-90; Example 8; claims).
	The claims would have been obvious because a particular known technique (e.g. dose response experiments in vitro and in vivo; medical doctor prescribing a certain dosage for treatment, etc.; utilizing gelatin in collagen injectable compositions). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 21, 22, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 5,374,539 in view of Niklason et al. U.S. Patent Application Publication 2009/0028817 (effective filing date of July 27, 2007). 
U.S. Patent No. 5,374,539 claim compositions comprising collagen.
For present claims 21, 22, and 30, Niklason et al. teach an injectable composition comprising human elastin at concentrations of about 2 to about 60 mg/ml, human collagen at concentrations of about 10-100 mg/ml, carriers including gelatin, and an anesthetic including lidocaine, bupivacaine, benzocaine, ropivacaine, or tetracaine (please refer to the entire specification particularly the abstract; paragraphs 2, 4, 6, 7, 9-12, 22-26, 29-31, 34-49, 54, 57, 67-69, 72, 73, 80-82, 84, 85, 88-90; Example 8; claims).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
	The claims would have been obvious because a particular known technique (e.g. dose response experiments in vitro and in vivo; medical doctor prescribing a certain dosage for treatment, etc.; utilizing gelatin in collagen injectable compositions). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 5,374,539 in view of Niklason et al. for claims 21, 22, and 30 were considered but are not persuasive for the following reasons.
	Applicants contend that the present claims do not include animal tissue, proteolytic enzyme, or crosslinking agents and U.S. Patent No. 5,374,539 does not claim a pharmaceutically acceptable carrier.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 5,374,539 in view of Niklason et al. renders obvious the injectable composition of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).
	The present claims have open comprising language.
For present claims 21, 22, and 30, Niklason et al. teach an injectable composition comprising human elastin at concentrations of about 2 to about 60 mg/ml, human collagen at concentrations of about 10-100 mg/ml, carriers including gelatin, and an anesthetic including lidocaine, bupivacaine, benzocaine, ropivacaine, or tetracaine (please refer to the entire specification particularly the abstract; paragraphs 2, 4, 6, 7, 9-12, 22-26, 29-31, 34-49, 54, 57, 67-69, 72, 73, 80-82, 84, 85, 88-90; Example 8; claims).
	The claims would have been obvious because a particular known technique (e.g. dose response experiments in vitro and in vivo; medical doctor prescribing a certain dosage for treatment, etc.; utilizing gelatin in collagen injectable compositions). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 21, 22, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 4,772,288 in view of Niklason et al. U.S. Patent Application Publication 2009/0028817 (effective filing date of July 27, 2007). 
U.S. Patent No. 4,772,288 claim compositions comprising collagen.
For present claims 21, 22, and 30, Niklason et al. teach an injectable composition comprising human elastin at concentrations of about 2 to about 60 mg/ml, human collagen at concentrations of about 10-100 mg/ml, carriers including gelatin, and an anesthetic including lidocaine, bupivacaine, benzocaine, ropivacaine, or tetracaine (please refer to the entire specification particularly the abstract; paragraphs 2, 4, 6, 7, 9-12, 22-26, 29-31, 34-49, 54, 57, 67-69, 72, 73, 80-82, 84, 85, 88-90; Example 8; claims).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
	The claims would have been obvious because a particular known technique (e.g. dose response experiments in vitro and in vivo; medical doctor prescribing a certain dosage for treatment, etc.; utilizing gelatin in collagen injectable compositions). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 4,772,288 in view of Niklason et al. for claims 21, 22, and 30 were considered but are not persuasive for the following reasons.
	Applicants contend that the present claims are not drawn to a prosthesis for ligament or tendon replacement, the present claims do not recite crosslinkers, and U.S. Patent No. 4,772,288 does not teach a pharmaceutically acceptable carrier.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 4,772,288 in view of Niklason et al. renders obvious the injectable composition of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).
	The present claims have open comprising language.
For present claims 21, 22, and 30, Niklason et al. teach an injectable composition comprising human elastin at concentrations of about 2 to about 60 mg/ml, human collagen at concentrations of about 10-100 mg/ml, carriers including gelatin, and an anesthetic including lidocaine, bupivacaine, benzocaine, ropivacaine, or tetracaine (please refer to the entire specification particularly the abstract; paragraphs 2, 4, 6, 7, 9-12, 22-26, 29-31, 34-49, 54, 57, 67-69, 72, 73, 80-82, 84, 85, 88-90; Example 8; claims).
	The claims would have been obvious because a particular known technique (e.g. dose response experiments in vitro and in vivo; medical doctor prescribing a certain dosage for treatment, etc.; utilizing gelatin in collagen injectable compositions). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 21, 22, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 4,378,224 in view of Niklason et al. U.S. Patent Application Publication 2009/0028817 (effective filing date of July 27, 2007). 
U.S. Patent No. 4,378,224 claim compositions comprising collagen.
For present claims 21, 22, and 30, Niklason et al. teach an injectable composition comprising human elastin at concentrations of about 2 to about 60 mg/ml, human collagen at concentrations of about 10-100 mg/ml, carriers including gelatin, and an anesthetic including lidocaine, bupivacaine, benzocaine, ropivacaine, or tetracaine (please refer to the entire specification particularly the abstract; paragraphs 2, 4, 6, 7, 9-12, 22-26, 29-31, 34-49, 54, 57, 67-69, 72, 73, 80-82, 84, 85, 88-90; Example 8; claims).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
	The claims would have been obvious because a particular known technique (e.g. dose response experiments in vitro and in vivo; medical doctor prescribing a certain dosage for treatment, etc.; utilizing gelatin in collagen injectable compositions). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 4,378,224 in view of Niklason et al. for claims 21, 22, and 30 were considered but are not persuasive for the following reasons.
	Applicants contend that the present claims do not claim a prosthesis for allograft or heterograft implantation, the present claims do not require a crosslinker, the present claims do not require a calcification inhibitor, and U.S. Patent No. 4,378,224 does not teach a pharmaceutically acceptable carrier.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 4,378,224 in view of Niklason et al. renders obvious the injectable composition of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).
	The present claims have open comprising language.
For present claims 21, 22, and 30, Niklason et al. teach an injectable composition comprising human elastin at concentrations of about 2 to about 60 mg/ml, human collagen at concentrations of about 10-100 mg/ml, carriers including gelatin, and an anesthetic including lidocaine, bupivacaine, benzocaine, ropivacaine, or tetracaine (please refer to the entire specification particularly the abstract; paragraphs 2, 4, 6, 7, 9-12, 22-26, 29-31, 34-49, 54, 57, 67-69, 72, 73, 80-82, 84, 85, 88-90; Example 8; claims).
	The claims would have been obvious because a particular known technique (e.g. dose response experiments in vitro and in vivo; medical doctor prescribing a certain dosage for treatment, etc.; utilizing gelatin in collagen injectable compositions). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658